The judgment of the Court is as follows :
“The Court is of opinion, that where a person makes application to a County Court to establish a ferry, such per*65son ought to set forth in his application that he owns the land either on both sides of the water-course over which he seeks to establish the ferry, or on one side of the said water-course ; and that the said application ought to set forth that a public road has been established through the land to the place where the ferry is sought to be established. The Court deems it unnecessary to give any opinion on the question whether, in this Case, it sufficiently appears by the Record, that the applicant does own land or one or both, sides of the water-course. And on the third question, the Court is of opinion, and doth decide, that the County Courts have not the power to establish a ferry across a stream bounding the State, by virtue of the Act, intituled, “An Act giving power to the County Courts to establish ferries, and to regulate the rates of ferriage.”